ORDER
PER CURIAM.
In this jury-tried case, Defendant appeals from his conviction for selling a controlled substance, § 195.211, RSMo 1994. The trial court found that he was a prior and persistent-drug offender, § 195.275, RSMo 1994, and sentenced him to twenty years’ imprisonment. On appeal, Defendant alleges the trial court erred in sustaining the State’s motion to remove a juror for cause because its motives were racially discriminatory. Further, he alleges the motion court erred when it dismissed his Rule 29.15 motion as out of time. An extended opinion would have no precedential value. The judgment of the trial court is affirmed. Rules 30.25(b) and 84.16(b).